Citation Nr: 0300801	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.

(The issue of entitlement to service connection for 
tinnitus will be considered in a later decision of the 
Board of Veterans' Appeals (Board)).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from August 1952 
to May 1954, and from June 1956 to July 1958.

This matter comes before the Board from an August 2000 
rating decision of the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA) which granted 
service connection for residuals of a fracture of the 
right radius and residuals of a shell fragment wound of 
the left elbow, and assigned noncompensable ratings, 
effective July 12, 1999; and denied service connection for 
bilateral hearing loss and tinnitus.  The veteran filed a 
notice of disagreement with these determinations and a 
statement of the case was issued to him in January 2001.  
He perfected his appeal in April 2001.  

In a January 2001 rating decision, the RO granted a 10 
percent rating for residuals of a fracture of the right 
radius, effective July 12, 1999.  Subsequently, the 
veteran testified at a personal hearing before a hearing 
officer at the RO in September 2001.  At the hearing he 
submitted a statement which indicated that he was 
satisfied with the 10 percent rating for the residuals of 
a fracture of the right radius and the noncompensable 
rating for residuals of a shell fragment wound of the left 
elbow and he did not wish to continue his appeal on those 
issues.  Hence, these issues are no longer before the 
Board and will not be addressed in this decision.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for tinnitus 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After providing the 
appropriate notice and reviewing your response to that 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met. 

2.  The veteran engaged in combat with the enemy and his 
assertions of noise exposure in service are credible.  

3.  The veteran currently has bilateral hearing loss 
disability by VA standards.  

4.  The medical evidence of record establishes that it is 
at least as likely as not that the veteran's bilateral 
hearing loss disability is causally related to noise 
exposure in service.  


CONCLUSION OF LAW

Chronic bilateral hearing loss disability was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  
The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In an October 
2001 letter, the RO explained to the veteran what evidence 
was required to substantiate his claim.  He was asked to 
identify any outstanding evidence and was provided with 
the appropriate release forms for VA to request this 
information on his behalf.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, 
the Board finds that the documents clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  Service medical records, and VA and 
private treatment records, are associated with the file 
and the veteran was afforded appropriate VA examinations.  
Additionally, he presented testimony at a personal hearing 
before a hearing officer at the RO in September 2001.  He 
testified that he had been exposed to excessive noise in 
service, particularly from tanks, shell fire, and 
grenades.  He was a truck driver when he got out of the 
service.  

There is no indication that there exists any evidence 
which has a bearing on this case that has not been 
obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified 
any additional pertinent evidence that has not been 
associated with the record.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).  To establish service connection 
for a disability, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).  Where the determinative issue 
involves a medical diagnosis, competent medical evidence 
is required.  This burden may not be met by lay testimony 
because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The mere fact that an in-service injury was sustained is 
not sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is 
no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).  Evidence 
of a chronic condition must be medical, unless it relates 
to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

Where a veteran served 90 days or more during a period of 
war and high frequency hearing loss becomes manifest to a 
degree of 10 percent or more within one year from date of 
termination of such service, such disease shall be 
presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2002). "[W]hen audiometric test results 
at a veteran's separation from service do not meet the 
regulatory requirements for establishing a 'disability' at 
that time, he or she may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related 
to service."  Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  If all the evidence is in relative 
equipoise, the benefit of the doubt should be resolved in 
the veteran's favor, and the claim should be granted.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001).  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran has asserted that he has bilateral hearing 
loss due to noise exposure in service.  His service 
medical records do not document any treatment or 
complaints related to hearing loss, and upon separation 
examination in July 1958 his hearing was reported to be 
within normal limits.  However, his DD Form 214 reflects 
that he served in Korea during the Korean Conflict with 
the 999th Armored Field Artillery Battalion.  His awards 
and decorations include the Korean Service Medal with two 
Bronze Service Stars and the Purple Heart.  Consequently, 
the Board finds the veteran's assertions of exposure to 
noise in service to be credible.  See 38 U.S.C.A. 
§ 1154(b) (West 1991).  

A private medical record from the Dallas Ear, Nose & 
Throat Associates dated in August 2000 indicated that pure 
tone testing showed a moderate to profound sensorineural 
hearing loss bilaterally.  In a letter dated in August 
2000, P.A.R., M.D. (Dr. R.), reported that the veteran had 
a bilateral sensorineural hearing loss of a moderate to 
profound character.  He remarked that it was difficult to 
attribute the veteran's hearing loss solely to his 
military service.  However, it was well known that noise 
exposure contributed to hearing loss and the veteran's 
pattern of hearing loss was typical of noise-induced 
hearing loss.  

Upon VA examination in November 2000, the examiner noted 
that audiometric studies were inconsistent, and therefore, 
inadequate for rating purposes.  The examiner reviewed the 
veteran's file and opined that the veteran's hearing loss 
was inorganic.  Therefore, he believed the hearing loss 
was age-related.  

At a subsequent VA audiological examination in January 
2001, audiometric studies revealed pure tone thresholds of 
25, 30, 65, 70, and 80 decibels in the right ear, and in 
the left ear of 45, 45, 80, 85, and 95 decibels at 500, 
1000, 2000, 3000, 4000 Hertz, respectively.  Bilateral 
sensorineural hearing loss was diagnosed.  

Although the November 2000 VA examiner found that the 
veteran had an inorganic hearing loss that was age-
related, three other examiners diagnosed him with 
sensorineural hearing loss.  The Board finds that these 
opinions are credible and probative.  The veteran has 
hearing loss disability by VA standards, and it has been 
conceded that he was exposed to noise during his military 
service.  A private physician remarked that the veteran's 
hearing loss pattern was consistent with noise-induced 
hearing loss.  While it is possible that the veteran had 
some type of post-service noise exposure or some age-
related hearing loss, the Board finds that the medical 
evidence is in relative equipoise with regard to whether 
there is a causal relationship between the veteran's 
current bilateral hearing loss and his military service.  
Hence, resolving any reasonable doubt in favor of the 
veteran, the Board concludes that he has bilateral hearing 
loss disability for VA purposes that was incurred in 
service, and service connection for this disability is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
3.303, 3.385; Hensley, supra.  


ORDER

Service connection for bilateral hearing loss is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

